        Case 1:20-cv-00618-SKO Document 3 Filed 05/05/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                                    EASTERN DISTRICT OF CALIFORNIA

 8

 9   ESMELING L. BAHENA,                                  Case No. 1:20-cv-00618-SKO (PC)
10                       Plaintiff,                       ORDER TO SUBMIT APPLICATION
11                                                        TO PROCEED IN FORMA PAUPERIS
              v.
                                                          OR PAY FILING FEE
12   D. ROHRDANZ, et al.,
                                                          45-DAY DEADLINE
13                       Defendants.
14

15            Plaintiff is a state prisoner proceeding pro se in a civil rights action brought pursuant to 42

16   U.S.C. § 1983. Plaintiff has not paid the $400 filing fee or submitted an application to proceed in

17   forma pauperis pursuant to 28 U.S.C. § 1915. Accordingly, the Court ORDERS Plaintiff, within

18   45 days of the date of service of this order, to submit the attached application to proceed in forma

19   pauperis, completed and signed, or, in the alternative, pay the $400 filing fee for this action. No

20   requests for an extension will be granted without a showing of good cause. Failure to comply

21   with this order will result in dismissal of this action.

22
     IT IS SO ORDERED.
23

24   Dated:        May 4, 2020                                      /s/   Sheila K. Oberto               .
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
